Exhibit 10.b

 



PURCHASE AND ASSUMPTION AGREEMENT

Between

FOUR OAKS BANK & TRUST COMPANY

(“Seller”)

and

FIRST BANK

(“Purchaser”)

 

 

 

 

 

 

PURCHASE AND ASSUMPTION AGREEMENT

ARTICLE I TRANSFER OF ASSETS AND LIABILITIES 1   Section 1.1 Transferred Assets
1   Section 1.2 Purchase Price 2   Section 1.3 Deposit Liabilities 4   Section
1.4 Loans Transferred 7   Section 1.5 Employee Matters 10   Section 1.6 Safe
Deposit Business 12   Section 1.7 Records and Data Processing; Security 12  
Section 1.8 Taxes and Fees; Proration of Certain Expenses 13   Section 1.9 Real
Property Matters 13   Section 1.10 Defects in Tangible Personal Property 16
ARTICLE II CLOSING AND EFFECTIVE TIME 16   Section 2.1 Effective Time 16  
Section 2.2 Closing 16   Section 2.3 Post-Closing Adjustments 18 ARTICLE III
INDEMNIFICATION 19   Section 3.1 Seller’s Indemnification of Purchaser 19  
Section 3.2 Purchaser’s Indemnification of Seller 20   Section 3.3 Claims for
Indemnity 20   Section 3.4 Limitations on Indemnification 20   Section 3.5
Exclusive Remedy 21 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER 21  
Section 4.1 Corporate Organization 21   Section 4.2 No Violation 21   Section
4.3 Corporate Authority 22   Section 4.4 Enforceable Agreement 22   Section 4.5
No Brokers 22   Section 4.6 Loans 22   Section 4.7 Real and Tangible Personal
Property 22   Section 4.8 Compliance with Certain Laws 23   Section 4.9
Litigation 24   Section 4.10 Books and Records 24   Section 4.11 Community
Reinvestment Act Representation 24   Section 4.12 Limitation of Representations
and Warranties 24   Section 4.13 Seller’s Knowledge 24 ARTICLE V REPRESENTATIONS
AND WARRANTIES OF PURCHASER 24   Section 5.1 Corporate Organization 24   Section
5.2 No Violation 25   Section 5.3 Corporate Authority 25   Section 5.4
Enforceable Agreement 25   Section 5.5 No Brokers 25

 

-i-

 



ARTICLE VI OBLIGATIONS OF PARTIES PRIOR TO AND AFTER EFFECTIVE TIME 25   Section
6.1 Access to Information 25   Section 6.2 Delivery of Magnetic Media Records 26
  Section 6.3 Application for Regulatory Approval 26   Section 6.4 Conduct of
Business; Maintenance of Properties; Insurance 26   Section 6.5 No Solicitation
by Seller 27   Section 6.6 Further Actions 28   Section 6.7 Fees and Expenses 28
  Section 6.8 Public Announcements 28   Section 6.9 Tax Reporting 28   Section
6.10 Telephone Forwarding 28   Section 6.11 ATM/Debit Cards 28 ARTICLE VII
CONDITIONS TO PURCHASER’S OBLIGATIONS 29   Section 7.1 Representations and
Warranties True 29   Section 7.2 Real Property 29   Section 7.3 Obligations
Performed 29   Section 7.4 No Adverse Litigation 29   Section 7.5 Regulatory
Approval 30 ARTICLE VIII CONDITIONS TO SELLER’S OBLIGATIONS 30   Section 8.1
Representations and Warranties True 30   Section 8.2 Obligations Performed 30  
Section 8.3 No Adverse Litigation 30   Section 8.4 Regulatory Approval 30
ARTICLE IX TERMINATION 31   Section 9.1 Methods of Termination 31   Section 9.2
Procedure Upon Termination 32   Section 9.3 Payment of Expenses 32 ARTICLE X
MISCELLANEOUS PROVISIONS 32   Section 10.1 Amendment and Modification 32  
Section 10.2 Waiver or Extension 32   Section 10.3 Assignment 33   Section 10.4
Confidentiality 33   Section 10.5 Time of Essence 33   Section 10.6 Notices 33  
Section 10.7 Counterparts 34   Section 10.8 Headings 34   Section 10.9 Governing
Law 34   Section 10.10 Sole Agreement 34   Section 10.11 Severability 34  
Section 10.12 Parties In Interest 34

-ii-

 

PURCHASE AND ASSUMPTION AGREEMENT

THIS PURCHASE AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as of
September 26, 2012 between Four Oaks Bank & Trust Company, a North Carolina
chartered bank having its principal offices in Four Oaks, North Carolina
(“Seller”), and First Bank, a North Carolina chartered bank having its principal
offices in Troy, North Carolina (“Purchaser”).

RECITALS:

A.             Seller wishes to divest, upon the terms and conditions set forth
herein, certain assets and certain deposit and other liabilities of two branches
of Seller located at 1401 Fayetteville Road, Rockingham, North Carolina (the
“Rockingham Branch”), and at 105 Commerce Avenue, Southern Pines, North Carolina
(the “Southern Pines Branch”) (collectively the “Branches”).

B.             Purchaser wishes to buy such assets and assume such liabilities
upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, Seller and Purchaser agree as follows:

ARTICLE I

TRANSFER OF ASSETS AND LIABILITIES

Section 1.1          Transferred Assets.

(a)As of the Effective Time (as defined in Section 2.1) and upon the terms and
conditions set forth herein, Seller will sell, assign, transfer, convey and
deliver to Purchaser, and Purchaser will purchase from Seller, all of the
transferable rights, title and interest of Seller in the following assets
associated with the Branches and identified in this Agreement and the Schedules
and Exhibits hereto, and not otherwise excluded from sale pursuant to the
provisions of Subsection 1.1(b) or Section 1.10 (collectively, the “Transferred
Assets”):

(1)subject to Section 1.9 hereof, all transferable right, title and interest of
Seller in and to all real estate and improvements thereon (including buildings
located on any leased land) at the Rockingham Branch (the “Real Property”),
together with all rights and appurtenances pertaining thereto;

(2)the furniture, fixtures, leasehold improvements, equipment and other tangible
personal property located on or affixed to the Real Property as listed on
Schedule 1.1(a)(2) (collectively, the “Tangible Personal Property”);

 

 



(3)all equipment leases for equipment located at the Rockingham Branch and
listed on Schedule 1.1(a)(3) (together with related maintenance agreements, the
“Equipment Leases”);

(4)all safe deposit contracts and leases for the safe deposit boxes located at
the Branches as of the Effective Time (the “Safe Deposit Contracts”);

(5)all Loans as defined herein and transferred pursuant to Section 1.4;

(6)all coins and currency located at the Rockingham Branch as of the Effective
Time (the “Coins and Currency”);

(7)originals or copies of all records of Seller pertaining to the Loans, all
deposit accounts, and any other customer relationships transferred to Purchaser;
and

(8)Seller’s rights in and to the use of the current telephone numbers of the
Branches.

(b)Excluded from the assets, properties and rights being transferred, conveyed
and assigned to Purchaser under this Agreement are the assets listed on Schedule
1.1(b) hereto, Seller’s rights in and to the name “Four Oaks Bank & Trust
Company,” Seller’s rights to and interest in software installed on computers and
computer hardware located at the Rockingham Branch, Seller’s right to recover
assets charged off by Seller prior to the Effective Time, including, without
limitation, charged off loans and demand deposit overdrafts, demand deposit
overdrafts outstanding more than thirty (30) days and not covered by overdraft
or bounce protection, and any of Seller’s corporate logos, trademarks, trade
names, signs, paper stock, forms and other supplies containing any such logos,
trademarks or trade names, and trade names and logos of third parties with whom
Seller has contracted to provide services to its customers (the “Excluded
Assets”). Seller shall remove the Excluded Assets from the Rockingham Branch on
or prior to the Effective Time or, as soon thereafter as practicable. Seller
shall use due care in removing the Excluded Assets at its own cost and shall
make any repairs necessitated by Seller’s negligence in removing the Excluded
Assets.

(c)In the event that (i) a loan account that would otherwise be included in the
definition of “Loans” is secured by a deposit liability or security account that
is not included in the Deposit Liabilities, or (ii) a deposit liability that
would otherwise be included in the definition of “Deposit Liability” secures a
loan account that is not purchased by Purchaser, such loan account, deposit
liability and/or security account shall be excluded from the Transferred Assets
and Deposit Liabilities.

Section 1.2          Purchase Price.

(a)As consideration for the purchase of the Transferred Assets, Purchaser shall
pay Seller a purchase price (the “Purchase Price”) equal to the sum of the
following:

2

 



(1)The aggregate Net Book Value (as defined in Section 1.2(d) hereof) as of the
Effective Time for the Real Property and the Tangible Personal Property;

(2)A premium for the Deposit Liabilities (as defined in Section 1.3(a)) and
franchise value related to the Branches equal to one percent (1.0 %) of the
Deposit Liabilities, excluding accrued interest, based on the 30-day average for
the 30 days prior to and including the day before the Closing; provided,
however, that the total premium payable by Purchaser under this Section
1.2(a)(2) shall not exceed $628,000 in the aggregate;

(3)The aggregate Loan Value (as defined in Section 1.2(d) hereof) as of the
Effective Time for the Loans as set forth in Section 1.4; and

(4)The aggregate face amount of the Coins and Currency.

(b)In addition, Purchaser shall assume, as of the Effective Time (as defined in
Section 2.1), all of the duties, obligations and liabilities of Seller relating
to the Real Property, the Equipment Leases, the Safe Deposit Contracts,
transferred Loans and Deposit Liabilities (including all accrued interest
relating thereto) (the “Assumed Liabilities”); provided, that any cash items
paid by Seller and not cleared prior to the Effective Time shall be the
responsibility of Seller, subject to the terms of Section 1.3; provided,
further, that notwithstanding anything in this Agreement to the contrary, in no
event shall Purchaser assume any liability arising from any act or omission of
Seller prior to the Effective Time that would otherwise constitute a breach of
any representation or warranty of Seller hereunder. Thereafter, Purchaser shall
fully and timely discharge the duties and obligations of Seller relating to all
periods from and after the Closing Date with respect to the Assumed Liabilities
as may arise under applicable laws, regulations, agreements and rules of
automated clearing houses and other payment systems which relate thereto, and in
accordance with the terms of account agreements or other agreements with
depositors applicable to such accounts as such terms and agreements are in
effect on the Closing Date, except such terms as, under applicable law and
agreement, may be changed after the Closing Date.

(c)Seller shall prepare a balance sheet (the “Pre-Closing Balance Sheet”) in
accordance with generally accepted accounting principles consistently applied as
of a date not earlier than 30 calendar days prior to the Effective Time
anticipated by the parties reflecting the assets to be sold and assigned
hereunder and the liabilities to be transferred and assumed hereunder, all based
on the estimated Net Book Value or Loan Value, as applicable, of Transferred
Assets and estimated Assumed Liabilities as of the Effective Time. Seller agrees
to pay to Purchaser at the Closing (as defined in Section 2.1), in immediately
available funds, the excess amount of the amount of Deposit Liabilities assumed
by Purchaser pursuant to Subsection (b) above, as reflected by the Pre-Closing
Balance Sheet, over the aggregate Purchase Price computed in accordance with
Subsection (a) above, as reflected by the Pre-Closing Balance Sheet. Amounts
paid at Closing shall be subject to subsequent adjustment based on the
Post-Closing Balance Sheet (as defined in Section 2.3).

3

 



(d)For purposes of this Agreement, “Net Book Value” means an asset’s historical
cost, net of accumulated depreciation, as reflected on the books and records of
Seller as of the Closing Date.

For purposes of this Agreement, “Loan Value” means, with respect to a Loan (as
defined in Section 1.4) and as of a date, the outstanding principal balance of
any such Loan plus accrued interest thereon, net of the interest in such Loan of
any participant, as of such date.

Section 1.3          Deposit Liabilities.

(a)“Deposit Liabilities” shall mean all of Seller’s duties, obligations and
liabilities relating to the deposit accounts (except as set forth in Section
1.3(b)) located at the Branches as of the Effective Time (including accrued but
unpaid or uncredited interest thereon). A projected list of the Deposit
Liabilities is attached as Schedule 1.3(a), which shall be updated as soon as
practicable after Closing.

(b)Except for those liabilities and obligations specifically assumed by
Purchaser under Section 1.2(b) above, Purchaser is not assuming any other
liabilities or obligations of Seller. Liabilities not assumed include, but are
not limited to, the following:

(1)Seller’s official checks, cashier’s checks, letters of credit, money orders,
interest checks and expense checks issued prior to closing, gift cards,
consignments of U.S. Government “E” and “EE” bonds, and any and all traveler’s
checks.

(2)Liabilities or obligations of Seller with respect to any litigation, suits,
claims, demands or governmental proceedings arising, commenced or made known to
Seller prior to Closing or arising from events occurring prior to Closing.

(3)Deposit accounts associated with lines of credit that do not become
transferred Loans.

(4)Deposit accounts associated with qualified retirement plans where Seller is
the trustee of such plan or the sponsor of a prototype plan used by such plan.

(5)Deposit accounts associated with Seller’s national or regional account
relationships, if any.

(6)Self-directed individual retirement accounts, if any, it being understood
that all other types of IRA Deposit Liabilities are intended to be transferred.

4

 



(7)Deposit accounts with negative balances that the Purchaser elects not to
assume by so notifying the Seller within 30 calendar days after the Closing
Date.

(c)Seller does not represent or warrant that any deposit customers whose
accounts are assumed by Purchaser will become or continue to be customers of
Purchaser after the Effective Time.

(d)Purchaser agrees to pay in accordance with law and customary banking
practices all properly drawn and presented checks, drafts and withdrawal orders
presented to Purchaser by mail, over-the-counter or through the check clearing
system of the banking industry, by depositors of the accounts assumed, whether
drawn on the check, withdrawal or draft forms provided by Seller or by
Purchaser, and in all other respects to discharge, in the usual course of the
banking business, the duties and obligations of Seller with respect to the
balances due and owing to the depositors whose accounts are assumed by
Purchaser.

(e)If, after the Effective Time, any depositor, instead of accepting the
obligation of Purchaser to pay the Deposit Liabilities assumed, shall demand
payment from Seller for all or any part of any such assumed Deposit Liabilities,
Seller shall not be liable or responsible for making any such payment; provided,
however, that if Seller shall pay the same, Purchaser agrees to reimburse Seller
for any payments. Seller shall not be deemed to have made any representations or
warranties to Purchaser with respect to any checks, drafts or withdrawal orders
processed after the Effective Time drawn on such Deposit Liabilities, and any
such representations or warranties implied by law are hereby expressly
disclaimed. Seller and Purchaser shall make arrangements to provide for the
daily settlement with immediately available funds by Purchaser of checks,
drafts, withdrawal orders, returns and other items presented to and paid by
Seller within 60 calendar days after the Effective Time and drawn on or
chargeable to accounts that have been assumed by Purchaser; provided, however,
that Seller shall be held harmless and indemnified by Purchaser for acting in
accordance with such arrangements. For a period of 60 calendar days after the
Closing Date, Seller agrees to notify Purchaser within one business day of any
return items exceeding $2,500.

(f)Purchaser agrees, at its cost and expense, (1) to assign new account numbers
to depositors of assumed accounts, if necessary, (2) to notify such depositors,
on or before the Effective Time, in a form and on a date mutually acceptable to
Seller and Purchaser, of Purchaser’s assumption of Deposit Liabilities, and (3)
to furnish such depositors with checks on the forms of Purchaser and with
instructions to utilize Purchaser’s checks and to destroy unused check, draft
and withdrawal order forms of Seller. (If Purchaser so elects, Purchaser may
offer to buy from such depositors their unused Seller check, draft and
withdrawal order forms.) In addition, Seller will notify its affected customers
by letter of the pending assignment of the Deposit Liabilities to Purchaser,
which notice shall be at Seller’s cost and expense and shall be in a form and
mailed at a time mutually agreeable to Seller and Purchaser.

5

 



(g)Purchaser agrees to pay promptly to Seller an amount equivalent to the amount
of any checks, drafts or withdrawal orders credited to an assumed account as of
the Effective Time that are properly returned to Seller after the Effective
Time.

(h)As of and after the Effective Time, Purchaser will assume and discharge
Seller’s duties and obligations in accordance with the terms and conditions and
laws, rules and regulations that apply to the certificates, accounts and other
Deposit Liabilities assumed under this Agreement. At the Effective Time, Seller
shall provide to Purchaser a written listing of each stop payment order, tax
lien, levy, garnishment, pledge, guardianship agreement, or other hold or
restriction then in effect with respect to any of the Deposit Liabilities (the
“Holds”), and Purchaser shall honor and comply with the terms of all valid Holds
described in the above list. If, following receipt of such list, Purchaser makes
any payment in violation of any such Hold, then it shall be solely liable for
such payment and shall indemnify, hold harmless, and defend Seller from and
against all claims, losses and liabilities, including reasonable attorneys’ fees
and expenses, arising out of any such payment. In the event that Purchaser shall
make any payment in violation of a Hold initiated prior to the Effective Time
but not reflected in the above list, then Seller shall be solely liable for such
payment and shall indemnify, hold harmless and defend Purchaser from and against
all claims, losses, and liabilities, including reasonable attorneys’ fees and
expenses, arising out of any such payment.

(i)As of and after the Effective Time, Purchaser will maintain and safeguard in
accordance with applicable law and sound banking practices all account
documents, deposit contracts, signature cards, deposit slips, canceled items and
other records related to the Deposit Liabilities assumed under this Agreement,
subject to Seller’s right of access to such records as provided in this
Agreement.

(j)Seller will render a final statement to each depositor of an account assumed
under this Agreement as to transactions occurring through the Effective Time;
provided, however, that Seller shall not be obligated to render a final
statement on any account not ordinarily receiving periodic statements in the
ordinary course of Seller’s business. Seller will be entitled to impose normal
fees and service charges on a per-item basis at Closing, but Seller will not
impose periodic fees or blanket charges in connection with such final
statements.

(k)Seller will timely provide to Purchaser 1099 data for Purchaser to comply
with all laws, rules and regulations regarding 2012 tax reporting of
transactions of such assumed accounts through the Effective Time.

(l)As of the Effective Time, Purchaser, at its expense, will notify all
Automated Clearing House (“ACH”) originators of the transfers and assumptions
made pursuant to this Agreement; provided, however, that Seller may, at its
option, notify all such originators itself (on behalf of Purchaser). For a
period of 60 calendar days beginning at the Effective Time, Seller will honor
all ACH items related to accounts assumed under this Agreement which are routed
or presented to Seller. Seller will make no charge to Purchaser for honoring
such items and will electronically transmit such ACH data to Purchaser. If
Purchaser cannot receive an electronic transmission, Seller will make available
to Purchaser at Seller’s operations center receiving items from the ACH tapes
containing such ACH data. Items routed or presented after the 60-day period
shall be returned to the presenting party. Seller and Purchaser shall make
arrangements to provide for the daily settlement with immediately available
funds by Purchaser of any ACH items honored by Seller, and Seller shall be held
harmless and indemnified by Purchaser for acting in accordance with this
arrangement to accept ACH items.

6

 



(m)With respect to Deposit Liabilities in IRAs, Seller will use reasonable
efforts and will cooperate with Purchaser in taking any action reasonably
necessary or appropriate to accomplish the appointment of Purchaser (or an
Affiliate of Purchaser designated by Purchaser) as successor custodian or
trustee or the delegation to Purchaser (or an Affiliate of Purchaser) of
Seller’s authority and responsibility as custodian of all such IRA deposits
except self-directed IRA deposits, including, but not limited to, sending to the
depositors thereof appropriate notices, cooperating with Purchaser (or such
Affiliate) in soliciting consents from such depositors, executing assignments
reasonably satisfactory to Purchaser, and filing any appropriate applications
with applicable regulatory authorities. If any such delegation is made to
Purchaser (or such Affiliate), Purchaser (or such Affiliate) will perform all of
the duties so delegated and comply with the terms of Seller’s agreement with the
depositor of the IRA deposits affected thereby. For purposes of this Agreement,
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through owners of voting
securities, by contract or otherwise. For purposes of this Section 1.3(m),
“Person” means any individual, entity, partnership, joint venture or trust.

If, notwithstanding the foregoing, as of the Closing Date, Purchaser shall be
unable to retain deposit liabilities in respect of an IRA or the account holder
has notified Seller or Purchaser of the account holder’s objection to Purchaser
acting as custodian or trustee of such IRA, such deposit liabilities shall be
excluded from Deposit Liabilities for purposes of this Agreement.

Section 1.4          Loans Transferred.

(a)Seller will transfer to Purchaser as of the Effective Time, subject to the
terms and conditions of this Agreement, all of Seller’s right, title and
interest in (including collateral relating thereto) the loans set forth on
Schedule 1.4(a), as such may be updated from time to time prior to the Effective
Time in accordance with this Section 1.4 (collectively, the “Loans”); provided,
however, that in no event shall the Loans include any loans described in
Subsection (b) below. Prior to the Effective Time, Seller shall inform Purchaser
of any loans set forth on Schedule 1.4(a) that become “Identified Loans” (as
defined below). Between the date hereof and the date that is 45 calendar days
after the Effective Time (the “Option Period”), Purchaser will have the option
to remove such Identified Loans from Schedule 1.4(a), subject to the cure
process described in Section 1.4(b) below. During the Option Period, Purchaser
shall have the option to add any of the loans assigned to the Branches as of the
Effective Time to Schedule 1.4(a) and such loans shall become Loans, with it
agreed that Seller will continue to assign loans to the Branches up to the
Effective Time in accordance with past practices. Notwithstanding the foregoing,
the aggregate outstanding balance of the Loans on Schedule 1.4(a) shall not
exceed $32 million as of the last day of the Option Period.

7

 



The Loans (as well as any security interest related thereto) shall be
transferred by means of a blanket (collective) assignment and not individually
(except as may be otherwise required by law). Purchaser shall inform Seller not
less than 45 calendar days prior to the proposed Closing of any case in which
filing information relating to any collateral for the Loans set forth on
Schedule 1.4(a) as of the date hereof will be required for preparation of any
assignments of liens; provided, that for Loans added to Schedule 1.4(a) during
the Option Period, Purchaser shall inform Seller prior to the expiration of the
Option Period.

(b)Notwithstanding the foregoing Section 1.4(a), after the Effective Time and
prior to the expiration of the Option Period, Purchaser shall notify Seller in
writing of the existence of any of the following material defects relating to
the Loans (such defects, the “Material Loan Defects,” and any such Loan being
called an “Identified Loan”):

(1)Any file, document or record, which is material to the enforceability of a
Loan, has been lost or is missing;

(2)A Loan was not originated or has not been administered in compliance in all
material respects with applicable laws or the files, documents, and records
pertaining to such Loan are not legal, valid and binding or do not contain the
true signature of an obligor;

(3)Seller’s rights in any collateral are not perfected or enforceable, or the
priority of such rights are not as reflected on Seller’s records; provided,
however, that the absence of any such right of Seller in the collateral securing
such a Loan must have a material impact on the foreclosure of the Loan in the
event of a default; or

(4)A Loan meets any of the conditions set forth in Section 1.4(c) as of the date
set forth in each such condition.

Following receipt of any such notice with respect to Material Loan Defects
identified prior to the expiration of the Option Period and at any time prior to
the date of notification to the customers of the assignment of the Loans
pursuant to applicable law, Seller may in its sole discretion attempt to cure
any such Material Loan Defect described in this Section 1.4(b) to Purchaser’s
reasonable satisfaction. If Seller is unable or unwilling to cure such Material
Loan Defect to Purchaser’s reasonable satisfaction, Purchaser shall have the
right to reject such Identified Loan in which case such Identified Loan shall
not constitute a “Loan.”

8

 



Notwithstanding anything in this Agreement to the contrary, Seller shall not be
required to provide access to or disclose information where such access or
disclosure would violate or prejudice the legal rights of any customer or
employee or attorney-client privilege or would be contrary to law, rule,
regulation or any legal or regulatory order or process or any fiduciary duty or
binding agreement entered into prior to the date of this Agreement.

(c)Notwithstanding anything in this Section 1.4 to the contrary, in no event
shall the Loans include:

(1)as of immediately prior to the Effective Time, nonaccruals (which term shall
mean loans in which the collateral securing same has been repossessed, or in
which repossession efforts have been instituted, or claim and delivery or
foreclosure proceedings have been filed) and classified loans;

(2)loans 60 calendar days or more past due as of immediately prior to the
Effective Time;

(3)loans upon which insurance has been force-placed as of immediately prior to
the Effective Time;

(4)loans in connection with which the borrower has filed a petition for relief
under the United States Bankruptcy Code prior to the Effective Time;

(5)specific loan loss reserves.

For the avoidance of doubt, and to the extent any loans described in subsection
(c) above are included on Schedule 1.4(a), this subsection (c) shall supersede
such inclusion and such loans shall not constitute “Loans.”

(d)Seller and Purchaser agree that Purchaser will become the beneficiary of
credit life insurance written on direct consumer installment Loans and debt
cancellation and disability coverage agreements written on any Loans. If
Purchaser becomes the beneficiary of credit life insurance or debt cancellation
and disability coverage written on any Loans, Seller and Purchaser agree to
cooperate in good faith to develop a mutually satisfactory method by which the
current insurer will make rebate payments to and satisfy claims of the holders
of such certificates of insurance after the Effective Time. The parties’
obligations in this Section 1.4 are subject to any restrictions contained in
existing insurance contracts as well as applicable laws and regulations. The
parties shall cooperate to resolve any issues related to payment of premiums. If
the parties determine that loans subject to debt cancellation and disability
coverage cannot be adequately serviced by Purchaser, the parties shall exclude
such Loans from purchase hereunder.

9

 



(e)In connection with the transfer of any Loans requiring notice to the
borrower, Purchaser and Seller agree to comply with all notice and reporting
requirements of the Loan documents or of any law or regulation.

(f)All Loans transferred to Purchaser shall be valued at their Loan Value, such
value to include accrued interest.

(g)All Loans will be transferred without recourse to Purchaser and without any
warranties or representations, expressed or implied, including, without
limitation, warranties as to their collectability or the creditworthiness of any
of the obligors of such Loans.

(h)Purchaser will, at its expense, issue new coupon books for payment of Loans
for which Seller provides coupon books and will instruct obligors to utilize
Purchaser’s coupons and to destroy coupons furnished by Seller.

(i)For a period of 60 calendar days after the Effective Time, Seller will
forward to Purchaser loan payments received by Seller. Purchaser shall reimburse
Seller upon demand for checks returned on payments forwarded to Purchaser;
however, to the extent possible, Seller will deduct the amount of such returned
checks from any amounts owed by Seller to Purchaser.

(j)As of the Effective Time, Seller shall transfer and assign all files,
documents and records related to the Loans (the “Records”) to Purchaser, and
Purchaser will be responsible thereafter for maintaining and safeguarding all
the Records in accordance with applicable law and sound banking practices.

(k)If the balance due on any Loan purchased pursuant to this Section 1.4 has
been reduced by Seller as a result of a payment by check received prior to the
Effective Time, which item is returned after the Effective Time, the asset value
represented by the Loan transferred shall be correspondingly increased and an
amount in cash equal to such increase shall be paid by Purchaser to Seller
promptly upon demand.

(l)Seller shall grant to Purchaser as of the Effective Time a limited power of
attorney, in substantially the form attached as Exhibit 1.4(l) (the “Power of
Attorney”).

Section 1.5          Employee Matters.

10

 



(a)Purchaser shall offer employment to all employees that (i) are set forth in
Schedule 1.5 and (ii) are employed by Seller at the Branches as of the Effective
Time (the “Employees”), in their then-respective current functional positions
and locations, with remuneration not less than levels at the Effective Time and
benefits generally equivalent to benefits offered by Purchaser to similarly
situated employees of Purchaser. Purchaser shall complete and deliver to Seller
such Schedule 1.5 on or prior to the 90th calendar day after the date hereof and
in any event no later than two calendar days prior to Closing. Purchaser will
consider positions for Employees not listed on Schedule 1.5 and may offer such
Employees positions at Purchaser’s branches located within forty-five (45) miles
of the Branch where such Employee is currently employed. Employees who become
employees of Purchaser as of the Effective Time (“Transferred Employees”) shall
receive full credit for their prior service with Seller (and with other entities
to the extent service with any such entity is treated by Seller as service with
it) under Purchaser’s benefit plans and policies, including its vacation and
sick leave policies, to the same extent as if the service had been with
Purchaser. As of the Effective Time, the Transferred Employees and their
dependents, if any, covered under Seller’s health insurance plan before the
Effective Time shall be covered under Purchaser’s health insurance plan without
being subject to any pre-existing condition limitations or exclusions.
Transferred Employees shall not be required to satisfy the deductible and
employee payments required by Purchaser’s comprehensive medical and/or dental
plans for the calendar year of the Effective Time (i) to the extent of amounts
previously credited during such calendar year under comparable plans maintained
by Seller, or (ii) to the extent the same are waived in their entirety by the
applicable insurer, as determined by the applicable insurer in its sole
discretion. With respect to Purchaser’s qualified and nonqualified pension
plans, Transferred Employees shall receive full credit for prior service with
Seller (and with other entities to the extent service with any such entity is
treated by Seller as service with it) for purposes of determining their
participation eligibility and vesting rights to the same extent as if the
service had been with Purchaser. Benefits under Purchaser’s pension plans for
Transferred Employees shall be determined solely with reference to service with
Purchaser. Notwithstanding any of the foregoing, the Transferred Employees will
not be eligible to participate in the First Bancorp Employees’ Pension Plan.

(b)Purchaser will provide to any Transferred Employee whom it terminates without
cause at any time within one year following the Closing, severance pay in an
amount equal to the greater of (i) two weeks’ pay for every full year of service
to Seller (and with other entities to the extent service with any such entity is
treated by Seller as service with it) at his or her current salary or (ii) four
weeks’ pay at his or her current salary. Purchaser’s determination of the
presence or absence of cause under this Section 1.5(b) shall be conclusive
absent bad faith, and its calculations of severance pay shall be conclusive
absent manifest error.

(c)Seller makes no representations or warranties about whether any of the
Employees will become and remain employed by Purchaser after the Effective Time.
Seller will use commercially reasonable efforts to maintain the Employees as
employees of Seller at the Branches until the Effective Time. Purchaser shall
have no responsibilities or rights with respect to any employee of Seller whose
employment shall be terminated for any reason prior to the Effective Time or who
shall elect not to become an employee of Purchaser. Seller agrees that, for a
period of 12 months after the Effective Time, it will not solicit for employment
any Transferred Employee who remains employed by Purchaser; provided, however,
that such prohibition shall not apply to solicitations which are directed to the
general public.

11

 



(d)Following the Closing, all Employees that are not Transferred Employees will
remain employees of Seller (the “Retained Employees”). In connection with any
termination of the Retained Employees by Seller, Seller will provide severance
pay in an amount consistent with Seller’s policies and previous practice.
Purchaser shall have no obligations or liabilities with respect to the Retained
Employees, including without limitation, wages, salaries, payroll taxes,
employee benefits, and severance benefits; provided, however, in the event the
number of Transferred Employees is less than ten (10) Employees, Purchaser
agrees to pay Seller an amount equal to (i) $7,000 multiplied by (ii) the
difference between (A) ten (10) and (B) the number of Transferred Employees.

(e)Seller shall permit Purchaser to train prospective Transferred Employees of
the Branches before Closing with regard to Purchaser’s operations, policies and
procedures at Purchaser’s sole cost and expense, and Purchaser shall reimburse
Seller for any incremental employee wages related to periods of time during
which the employees are trained, including overtime pay resulting from such
training. This training may, as mutually agreed upon by Seller and Purchaser,
take place at the Branches or other mutually agreed upon location and may take
place during business hours; provided, however, that any training that occurs
shall be conducted in a manner not disruptive to operation of the Branches.

Section 1.6          Safe Deposit Business.

(a)As of the Effective Time, Purchaser will assume and discharge Seller’s
obligations with respect to the safe deposit box business at the Branches in
accordance with the terms and conditions of contracts or rental agreements
related to such business, and Purchaser will maintain all facilities necessary
for the use of such safe deposit boxes by persons entitled to use them.

(b)As of the Effective Time, Seller shall transfer and assign the records
related to such safe deposit box business to Purchaser, and Purchaser shall
maintain and safeguard all such records and be responsible for granting access
to and protecting the contents of safe deposit boxes at the Branches.

(c)Safe deposit box rental payments (not including late payment fees) collected
by Seller before the Effective Time shall be prorated as of the Effective Time.

Section 1.7          Records and Data Processing; Security.

(a)As of the Effective Time, Purchaser shall become responsible for maintaining
the files, documents and records referred to in this Agreement. Purchaser will
preserve and safekeep them as required by applicable law and sound banking
practice. After the Effective Time, Purchaser will permit Seller and its
representatives, at reasonable times and upon reasonable notice, to examine,
inspect, copy and reproduce (at Seller’s expense) any such files, documents or
records as Seller deems reasonably necessary.

(b)As of the Effective Time, Seller will permit Purchaser and its
representatives, at reasonable times and upon reasonable notice, to examine,
inspect, copy and reproduce (at Purchaser’s expense) files, documents or records
retained by Seller regarding the Transferred Assets and Assumed Liabilities as
Purchaser deems necessary.

12

 



(c)It is understood that certain of Seller’s records may be available only in
the form of photocopies, film copies or other non-original and non-paper media.

(d)As of the Effective Time, Purchaser shall solely be responsible for the
security of and insurance on all persons and property located in or about the
Rockingham Branch.

Section 1.8          Taxes and Fees; Proration of Certain Expenses.

Purchaser shall be responsible for the payment of all fees and taxes related to
this transaction, provided, that Purchaser shall not be responsible for, or have
any liability with respect to, taxes on any income to Seller arising out of the
transactions herein, and Seller agrees that it shall pay, or represents that it
has paid, in a timely manner any and all such income taxes. Purchaser shall not
be responsible for any income tax liability of Seller arising from the business
or operations of the Branches before the Effective Time, and Seller shall not be
responsible for any tax liabilities of Purchaser arising from the Transferred
Assets or Assumed Liabilities after the Effective Time. Utility payments,
telephone charges, personal property taxes, rent, salaries, deposit insurance
premiums, other ordinary operating expenses of the Branches and other expenses
related to the liabilities assumed or assets purchased hereunder shall be
prorated between the parties as of the Effective Time. To the extent any such
item has been prepaid by Seller for a period extending beyond the Effective
Time, there shall be a proportionate monetary adjustment in favor of Seller.

Section 1.9          Real Property Matters.

(a)Seller agrees to deliver to Purchaser, as soon as reasonably possible after
the execution of this Agreement but no later than ten (10) business days from
the date of execution of this Agreement, copies of all title and/or lease
information in possession of Seller, including without limitation (i) title
information in possession of Seller, including, but not limited to, title
insurance policies, attorneys’ opinions on title, surveys, covenants, deeds,
notes and mortgages and easements relating to the Real Property, and (ii)
reports, surveys, notices, correspondence or other information known to Seller
that relate to the environmental condition of the Real Property or violations of
laws or regulations relating to the environment. Such delivery shall constitute
no warranty by Seller as to the accuracy or completeness thereof or that
Purchaser is entitled to rely thereon.

(b)At its option and expense, Purchaser may cause to be conducted, within
forty-five (45) calendar days after the date of this Agreement (the “Study
Period”), (i) a title examination, physical survey, zoning compliance review,
and structural inspection of the Real Property and improvements thereon (the
“Property Examination”) and (ii) site inspections, regulatory analyses and Phase
I environmental assessments of the Real Property, together with such other
studies and analyses as Purchaser shall deem necessary or desirable (the
“Environmental Survey”); provided, however, that without the prior written
consent of Seller, Purchaser shall not conduct any soil, surface water or
groundwater sampling (“Intrusive Testing”).

13

 



(c)If, in the course of the Property Examination or Environmental Survey,
Purchaser discovers a “Material Property Defect” (as defined in Section 1.9(d)
below) with respect to the Real Property, Purchaser will give prompt written
notice thereof to Seller (but in any event prior to 5:00 p.m. on the last day of
the Study Period) describing the facts or conditions constituting the Material
Property Defect and the measures which Purchaser reasonably believes are
necessary to correct such Material Property Defect. If Purchaser provides Seller
with written notice of a Material Property Defect within the Study Period, then
Seller and Purchaser shall promptly discuss and seek to reach agreement as to an
acceptable cure or other resolution of the asserted Material Property Defect.
Seller shall respond to Purchaser’s notice before 5:00 p.m. on the tenth (10th)
business day after its receipt, advising Purchaser whether Seller elects to cure
the Material Property Defect. If Seller elects to cure, then Seller shall
proceed with such cure and shall complete such cure within thirty (30) calendar
days thereafter or within such additional period as shall be agreed upon by
Seller and Purchaser, provided, that completion of the cure shall be a condition
to Purchaser’s obligation to close.

If Seller elects not to cure or is not able to cure any Material Property Defect
with respect to the Real Property and the Purchaser and Seller are otherwise
unable to agree on how the Material Property Defect will be addressed in order
to effect Closing on the Real Property, or if Seller does not consent to any
Intrusive Testing reasonably proposed by Purchaser with respect to the Real
Property, then Purchaser shall have the option exercisable upon written notice
to Seller delivered at least ten (10) business days prior to Closing to (i)
waive the Material Property Defect; or (ii) purchase the Transferred Assets
(other than the Real Property) and assume the Deposits associated with the
affected Branch but, lease such Real Property “as is” without any representation
or warranty or liability for existing environmental damage, maintenance, taxes
or insurance for a period of up to twelve (12) months, on a month-by-month
basis, at a reasonable cost and with reasonable terms to be agreed upon by
Seller and Purchaser, in order to allow for relocation of the business of such
Branch to another facility.

(d)For purposes of this Agreement a “Material Property Defect” with regard to
the Property Examination shall include:

(1)the existence of any uninsurable lien (other than the lien of real property
taxes not yet due and payable), encumbrance, easement, covenant, or other
restriction, title imperfection or title irregularity, or the existence of any
facts or condition that constitutes a material breach of Seller’s
representations and warranties contained in Section 4.7 below, in any such case
that will materially affect Purchaser’s use of the Real Property for the purpose
of the operation of a branch bank or materially affects the value or
marketability of the Real Property;

14

 



(2)the encroachment by an improvement on the Real Property onto other property
or onto any easement, a violation of any setback requirement, the encroachment
of an improvement on any other property onto the Real Property, or the existence
of a zoning restriction that does not permit use of the Real Property as a
branch banking facility without grandfathering or variance and without site plan
review or the construction of any additional improvements; or

(3)the existence of any structural defect or state of disrepair in the
improvements on the Real Property (including any equipment, fixtures or other
components related thereto) that would cost at least $50,000 to repair or
correct.

For purposes of this Section 1.9, a “Material Property Defect” with regard to
the Environmental Survey shall include the existence of facts or circumstances
relating to the Rockingham Branch demonstrating that any action, including the
discharge, disposal, release, or emission by any person of any “Hazardous
Material” (as defined below) detected in, on, or under the Real Property in a
concentration that violates any applicable Environmental Law (as defined below),
has been taken or not taken, or a condition or event likely has occurred or
exists, with respect to the Real Property which constitutes or would constitute
a violation of any Environmental Law, as to which Purchaser reasonably believes,
based on the advice of legal counsel or other consultants, could become
responsible or liable for assessment, removal, remediation, monetary damages, or
civil, criminal or administrative penalties or other corrective action and in
connection with which the amount of expense or liability which it could incur or
for which it could become responsible or liable following consummation of the
transactions contemplated by this Agreement at any time or over a period of time
could equal or exceed $10,000 in the aggregate.

(e)For purposes of this Agreement, “Environmental Laws” shall include all
federal, state, and local statutes, regulations, ordinances, orders, decrees,
and similar provisions having the force or effect of law relating to or imposing
liability, responsibility, or standards of conduct applicable to environmental,
health, or safety conditions and/or releases of Hazardous Materials affecting
the Real Property, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act; the Superfund Amendment
and Reauthorization Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Hazardous Materials Transportation Act; the Resource Conservation and
Recovery Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Oil Pollution Act; the Coastal Zone Management Act; any
“Superfund” or “Superlien” law; the North Carolina Oil Pollution and Hazardous
Substances Control Act; the North Carolina Solid Waste Management Act; and the
North Carolina Water and Air Resources Act; including any amendments thereto
from time to time; all contractual agreements and all common law concerning
public health and safety, worker health and safety, and pollution or protection
of the environment, including, without limitation, all standards of conduct and
bases of obligations relating to the presence, use, production, generation,
handling, transportation, treatment, storage, disposal, distribution, labeling,
reporting, testing, processing, discharge, release, threatened release, control
or clean-up of any Hazardous Substances.

15

 



(f)For purposes of this Agreement, “Hazardous Material” means any materials,
substances, wastes, chemical substances, or mixtures presently listed, defined,
designated, or classified as hazardous, toxic, or dangerous, or otherwise
regulated, under any Environmental Law, whether by type or quantity, including,
but not limited to, any pesticides, pollutants, contaminants, toxic chemicals,
oil or other petroleum products or byproducts, asbestos or materials containing
(or presumed to contain) asbestos, polychlorinated biphenyls, urea formaldehyde
foam insulation, lead or lead containing paint, radon, or radioactive material.

Section 1.10          Defects in Tangible Personal Property.

Purchaser will be given the opportunity to conduct such other investigations and
inspections of the Tangible Personal Property of Seller at the Branches, as
Purchaser may reasonably deem appropriate; provided, however, that Purchaser
must conduct any such review within forty-five (45) calendar days from the date
of this Agreement or, in the case of items that become Tangible Personal
Property of Seller at the Branches after such review, within a reasonable time
following identification of such Tangible Personal Property and before the
Closing. If Purchaser reasonably determines in good faith that any such Tangible
Personal Property is unsuitable for Purchaser’s use or of materially less value
than its Net Book Value, Purchaser shall have no obligation to accept, assume,
or pay for such Tangible Personal Property and such Tangible Personal Property
shall not be Transferred Assets, and the Preliminary Closing Statement or the
Final Closing Statement shall be adjusted accordingly.

ARTICLE II

CLOSING AND EFFECTIVE TIME

Section 2.1          Effective Time.

The purchase of assets and assumption of liabilities provided for in this
Agreement shall occur at a closing (the “Closing”) to be held at a mutually
agreeable time and location (i) within 15 calendar days following the date of
all approvals by regulatory agencies and after all statutory waiting periods
have expired, or (ii) on the day that is the five month anniversary of the date
of this Agreement, whichever is later, or at such earlier date on which the
parties shall mutually agree.  The parties agree to cause the Closing to occur
as expeditiously as reasonably practical after all conditions to Closing have
been met. The effective time (the “Effective Time”) shall be 5:00 p.m. local
time on the day on which the Closing occurs (the “Closing Date”).

Section 2.2          Closing.

(a)All actions taken and documents delivered at the Closing shall be deemed to
have been taken and delivered simultaneously, and no action shall be deemed
taken nor any document delivered until all have been taken and delivered.

16

 



(b)At the Closing, subject to all the terms and conditions of this Agreement,
Seller shall execute, where appropriate, and deliver or make reasonably
available to Purchaser:

(1)The general warranty deed and related documentation or lease and related
documentation required pursuant to Section 1.9(c);

(2)A Bill of Sale, in substantially the form attached as Exhibit 2.2(b)(2) (the
“Bill of Sale”), transferring to Purchaser all of Seller’s interest in the
Tangible Personal Property and other assets;

(3)An Assignment and Assumption Agreement, in substantially the form attached as
Exhibit 2.2(b)(3) (the “Assignment and Assumption Agreement”), assigning
Seller’s interest in the Equipment Leases, the Safe Deposit Contracts, the Loans
and Deposit Liabilities;

(4)Consents from third persons that are required to effect the assignments set
forth in the Assignment and Assumption Agreement, including, but not limited to,
the lessors under the Equipment Leases (to the extent required by such leases);

(5)Seller’s keys to the safe deposit boxes and Seller’s records related to the
safe deposit box business at the Rockingham Branch;

(6)Seller’s files and records related to the Loans;

(7)Seller’s records related to the Deposit Liabilities assumed by Purchaser;

(8)Immediately available funds in the net amount shown as owing to Purchaser by
Seller on the Closing Statement, if any;

(9)The Coins and Currency;

(10)Such of the other assets to be purchased as shall be capable of physical
delivery;

(11)A certificate of a proper officer of Seller, dated as of the Closing Date,
certifying the fulfillment of all conditions which are the obligation of Seller
and that all of the representations and warranties of Seller set forth in this
Agreement remain true and correct in all material respects as of the Effective
Time;

(12)A certified copy of a resolution of the Board of Directors of Seller, or its
Executive Committee, approving this Agreement and the transactions contemplated
hereby;

(13)Such certificates and other documents as Purchaser and its counsel may
reasonably require to evidence (i) the receipt by Seller of all necessary
corporate and regulatory authorizations and approvals for the consummation of
the transactions provided for in this Agreement, (ii) the transfer and sale to
Purchaser of the Assets and (iii) the perfection of Purchaser’s security
interest in the Loans;

17

 



(14)A Closing Statement, substantially in the form attached as Exhibit
2.2(b)(14) (the “Closing Statement”); and

(15)The Power of Attorney substantially in the form attached as Exhibit 1.4(l).

It is understood that the items listed in Subsections (b)(5), (9) and (10) shall
be transferred after the Branches have closed for business on the Closing Date
and that the records listed in Subsections (b)(6) and (7) will be transferred as
soon as practicable after the Closing, but in no event more than five (5)
business days after the Closing. For purposes of this Agreement, the term
“business day” shall mean any day that Seller is open for business.

(c)At the Closing, subject to all the terms and conditions of this Agreement,
Purchaser shall execute, where appropriate, and deliver to Seller:

(1)The Assignment and Assumption Agreement;

(2)A certificate and receipt acknowledging the delivery and receipt of
possession of the property and records referred to in this Agreement;

(3)Immediately available funds in the net amount shown as owing to Seller by
Purchaser on the Closing Statement, if any;

(4)A certificate of a proper officer of Purchaser, dated as of the Closing Date,
certifying the fulfillment of all conditions which are the obligation of
Purchaser and that all of the representations and warranties of Purchaser set
forth in this Agreement remain true and correct in all material respects as of
the Effective Time;

(5)A certified copy of a resolution of the Board of Directors of Purchaser, or
its Executive Committee, approving this Agreement and the transactions
contemplated hereby;

(6)Such certificates and other documents as Seller and its counsel may
reasonably require to evidence the receipt by Purchaser of all necessary
corporate and regulatory authorizations and approvals for the consummation of
the transactions provided for in this Agreement; and

(7)The Closing Statement.

(d)All instruments, agreements and certificates described in this Section 2.2
shall be in form and substance reasonably satisfactory to the parties’
respective legal counsel.

Section 2.3          Post-Closing Adjustments.

18

 



(a)Not later than 100 calendar days after the Effective Time, Seller shall
deliver to Purchaser a balance sheet dated as of the Effective Time and prepared
in accordance with generally accepted accounting principles consistently applied
reflecting the Transferred Assets and the Assumed Liabilities (including any
adjustments to the same required by Section 1.4) (the “Post-Closing Balance
Sheet”). Additionally, Seller shall deliver to Purchaser within such 100-day
period a list of Loans purchased, individually identified by account number,
which list shall be appended to the Bill of Sale. Seller shall afford Purchaser
and its accountants and attorneys the opportunity to review all work papers and
documentation used by Seller in preparing the Post-Closing Balance Sheet. On or
before the 15th business day following delivery of the Post-Closing Balance
Sheet (the “Adjustment Payment Date”), Seller and Purchaser shall effect the
transfer of any funds as may be necessary to reflect changes in such assets and
liabilities between the Pre-Closing Balance Sheet and the Post-Closing Balance
Sheet, together with interest thereon computed from the Effective Time to the
Adjustment Payment Date at the applicable Federal Funds Rate (as hereinafter
defined).

(b)In the event that a dispute arises as to the appropriate amounts to be paid
to either party on the Adjustment Payment Date, each party shall pay to the
other on such Adjustment Payment Date all amounts other than those as to which a
dispute exists. Any disputed amounts retained by a party which are later found
to be due to the other party shall be paid to such other party promptly upon
resolution with interest thereon from the Adjustment Payment Date to the date
paid at the applicable Federal Funds Rate. In the event of an unresolved
dispute, either party may submit the matter to a firm of certified public
accountants mutually agreeable to Seller and Purchaser (the “Mediator”), which
shall determine such dispute in accordance with the terms and conditions of this
Agreement within 30 calendar days after the submission. The parties shall each
pay one-half of the fees and expenses of the Mediator, except that the Mediator
may assess the full amount of its fees and expenses against either party if it
determines that such party negotiated the Post-Closing Balance Sheet in bad
faith. The Post-Closing Balance Sheet, as agreed upon by the parties and
determined under this Subsection, shall be final and binding upon the parties.

(c)The “Federal Funds Rate” shall mean the rate quoted for Federal Funds in the
Money Rates Column of the Wall Street Journal, adjusted daily, for the period
beginning with the first calendar day following the Effective Time and ending
with the Adjustment Payment Date.

ARTICLE III

INDEMNIFICATION

Section 3.1          Seller’s Indemnification of Purchaser.

Subject to limitations in this Article III, Seller shall indemnify, hold
harmless and defend Purchaser from and against any costs, expenses, liabilities,
losses or damages, including without limitation reasonable attorneys’ fees and
expenses, but excluding consequential, punitive, exemplary, special or
incidental damages (a “Loss”) incurred by Purchaser and caused by any breach by
Seller of any representation or warranty contained herein, and any Loss arising
out of any claims, actions, suits or proceedings commenced prior to the
Effective Time or arising out of events occurring prior to the Effective Time
relating to operations at the Branches, except to the extent of liabilities
expressly assumed or payable hereunder by Purchaser. Claims for indemnity must
be made within the time frame set forth in Section 3.3(a).

19

 



Section 3.2          Purchaser’s Indemnification of Seller.

Subject to limitations in this Article III, Purchaser shall indemnify, hold
harmless and defend Seller from and against any Loss incurred by Seller and
caused by any breach by Purchaser of any representation or warranty contained
herein and any Loss arising out of any claims, actions, suits or proceedings
arising out of events occurring following the Effective Time relating to the
Transferred Assets or Assumed Liabilities. Claims for indemnity must be made
within the time frame set forth in Section 3.3(a).

Section 3.3          Claims for Indemnity.

(a)A claim for indemnity under Sections 3.1 or 3.2 of this Agreement shall be
made by the claiming party prior to the expiration of one (1) year after the
Effective Time by giving a notice of claim to the other party. Such notice shall
set forth in reasonable detail the basis upon which such claim for indemnity is
made. In the event that any such claim is timely made, the indemnity relating to
such claim shall survive until the claim is resolved. Claims not made within
such one-year period shall cease and no indemnity shall be made therefor.

(b)In the event that prior to the expiration period set forth in Section 3.3(a),
any person or entity not a party to this Agreement shall make any demand or
claim or file or threaten to file any lawsuit, which demand, claim or lawsuit
may result in any liability, damage or loss to one party hereto of the kind for
which such party is entitled to indemnification pursuant to Section 3.1 or 3.2,
then, after notice is provided by the indemnified party to the indemnifying
party of such demand, claim or lawsuit, the indemnifying party shall have the
option, at its cost and expense, to retain counsel for the indemnified party to
defend any such demand, claim or lawsuit. In the event that the indemnifying
party shall fail to respond within ten (10) business days after receipt of such
notice of any such demand, claim or lawsuit, then the indemnified party shall
retain counsel and conduct the defense of such demand, claim or lawsuit as it
may in its discretion deem proper, at the cost and expense of the indemnifying
party. In effecting any settlement of any such demand, claim or lawsuit, an
indemnified party shall act in good faith, shall consult with the indemnifying
party and shall enter into only such settlement as the indemnifying party shall
approve (the indemnifying party’s approval will be implied if it does not
respond within ten (10) business days of its receipt of the notice of such
settlement offer).

Section 3.4          Limitations on Indemnification.

20

 



Notwithstanding anything to the contrary contained in this Article III, neither
party shall have been deemed to have incurred any Loss with respect to a claim
under this Article III until the Loss arising from such claim exceeds $1,000.
Notwithstanding anything to the contrary contained in this Article III, no
indemnification shall be required to be made by either party unless and until
the aggregate amount of all claims for indemnity by the other party exceeds
$35,000, in which case the party shall thereupon be entitled to indemnification
for all amounts in excess of such threshold. Notwithstanding anything to the
contrary contained in this Article III, the maximum liability of each party, in
the aggregate, under this Agreement shall not exceed ten percent (10%) of the
Purchase Price. Each of the parties hereto acknowledges and agrees that the
foregoing limitations contained in this Section 3.4 do not apply to Losses for
fraud, criminal activity or willful misconduct. IN ADDITION, THE PARTIES SHALL
HAVE NO OBLIGATIONS UNDER THIS ARTICLE III FOR ANY CONSEQUENTIAL, PUNITIVE,
EXEMPLARY, SPECIAL OR INCIDENTAL DAMAGES OR LOSSES THE INDEMNIFIED PARTY MAY
SUFFER AS THE RESULT OF ANY DEMAND, CLAIM OR LAWSUIT.

Section 3.5          Exclusive Remedy.

The parties acknowledge and agree that their sole and exclusive remedy with
respect to any and all claims (other than claims arising from fraud, criminal
activity or willful misconduct on the part of a party hereto in connection with
the transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article III. In furtherance of
the foregoing, each party hereby waives, to the fullest extent permitted under
law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement it may have against
the other parties hereto and their affiliates and each of their respective
representatives arising under or based upon any statute, law, decree, regulation
or order of any governmental authority, except pursuant to the indemnification
provisions set forth in this Article III. Nothing in this Section 3.5 shall
limit any party’s right to seek and obtain any equitable relief to which any
party shall be entitled or to seek any remedy on account of any party’s
fraudulent, criminal or intentional misconduct.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller makes no representations or warranties to Purchaser except as
specifically set forth in this Article IV. Seller hereby represents and warrants
to Purchaser as follows:

Section 4.1          Corporate Organization.

Seller is a North Carolina banking corporation and a state chartered member of
the Federal Reserve System, validly existing and in good standing under the laws
of North Carolina. Seller has the corporate power and authority to own its
properties, to carry on its business as currently conducted and to effect the
transactions contemplated herein.

Section 4.2          No Violation.

The Branches have been operated in all material respects in accordance with
applicable laws, rules and regulations. The execution, delivery and performance
of this Agreement by Seller does not, and will not, (i) violate any provision of
its charter or bylaws, (ii) violate any provision of any material agreement or
any other material restriction of any kind to which Seller is a party or by
which Seller is bound, (iii) any provision which will result in a default under,
or which will cause the acceleration of the maturity of, any material obligation
or loan to which Seller is a party, or (iv) subject to the receipt of the
necessary regulatory approvals of the transactions provided in this Agreement,
violate or constitute a breach of, or default under, any law, rule, regulation,
judgment, decree, ruling or order of any court, government or governmental
agency to which Seller is subject or under any agreement or instrument of
Seller, or to which Seller is subject or is a party or by which Seller is
otherwise bound, or to which any of the Transferred Assets, the Deposit
Liabilities, the Equipment Leases, the Safe Deposit Contracts or the Loans
(except for any required consents in respect of the transactions herein
contemplated) or the Branches are subject, which violation, breach,
contravention or default referred to in this clause would be materially
disadvantageous or burdensome to Purchaser or could impair the validity or
consummation of this Agreement or the transactions contemplated hereby.

21

 



Section 4.3          Corporate Authority.

The execution and delivery of this Agreement, and the consummation of the
transactions contemplated herein, have been duly authorized by Seller, and no
further corporate authorization is necessary for Seller to consummate the
transactions contemplated hereunder.

Section 4.4          Enforceable Agreement.

This Agreement has been duly authorized, executed and delivered by Seller and is
the legal, valid and binding agreement of Seller, enforceable against Seller in
accordance with its terms subject, as to enforcement, to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

Section 4.5          No Brokers.

In the negotiation of this Agreement, there has been no participation or
intervention by any person, firm or corporation engaged by Seller, other than
Raymond James, that would give rise to any claim against Purchaser for a
finder’s fee, commission, or similar payment.

Section 4.6          Loans.

(i)          Seller has good title to each Loan being purchased by Purchaser and
each is a valid loan in conformity with applicable laws and regulation in all
material respects; (ii) the documentation relating to each Loan accurately
reflects the payment history, the outstanding balance of the Loan, and all
receipts pertaining to the Loan from the obligor(s) thereof and all credits to
which such obligor(s) are entitled in all material respects; (iii) to Seller’s
knowledge, all signatures on and executions of any documents by Seller in
connection with each Loan are genuine; (iv) with respect to each Loan that is
secured, Seller has a valid and enforceable lien on the collateral described in
the documents relating to such Loan, and such lien has the priority described in
Seller’s loan files relating to such Loan (except as enforceability may be
limited by bankruptcy laws and other similar laws relating to creditors’ rights
and principles of equity); (v) no material taxes or other liability of Seller
shall accrue against or be collected from Purchaser out of any Loan by reason of
the purchase thereof by Purchaser; (vi) Seller has paid or caused to be paid any
and all material license, franchise, intangible, stamp or other tax or fee due
and owing to any state where a Loan originated, or any political subdivision
thereof, arising from or growing out of the acquisition, collection or holding
of any such Loan; and (vii) neither Seller nor any of its agents, officers,
employees or representatives in any manner has been guilty of any civil or
criminal fraud with respect to the creation of any such Loan or with respect to
the transfer, assignment and sale of the same to Purchaser hereunder.

22

 



Section 4.7          Real and Tangible Personal Property.

(a)Seller makes the following representations regarding the Real Property:

(1)Seller has not received any notice of any condemnation or eminent domain
proceedings or negotiations for the purchase of the Real Property in lieu of
condemnation, and to Seller’s Knowledge, no condemnation or eminent domain
proceedings or negotiations have been commenced or threatened in connection with
the Branches.

(2)Except as specifically set forth herein or disclosed to Purchaser in writing
within 30 business days after the execution of this Agreement, Seller has not
entered into any agreement regarding the Real Property, and the Real Property is
not subject to any claim, demand, suit, lien, proceeding or litigation of any
kind (including any pursuant to environmental laws, rules or regulations),
pending or outstanding, or to the knowledge of Seller, threatened or likely to
be made or instituted, which would in any way be binding upon Purchaser or its
successors or assigns or materially affect or limit Purchaser’s or its
successors’ or assigns’ use and enjoyment of the Real Property or which would
materially limit or restrict Purchaser’s right or ability to enter into this
Agreement and consummate the sale and purchase contemplated hereby.

(3)As to the Real Property owned by Seller, Seller has or will have at Closing
good and marketable fee simple title to the Real Property and, immediately prior
to the Effective Time, will own the Real Property outright subject to no
mortgage, pledge, lien, security interest, lease, charge, encumbrance or
conditional sales or other title retention agreement except for real property
taxes not yet due and payable, and easements and rights of way which do not
materially interfere with the use of the Real Property as a Branch. The Real
Property complies with applicable zoning regulations.

(b)Except as disclosed in any Phase I and/or other environmental reports made
available by Seller to Purchaser, to the knowledge of Seller without further
inspection, Seller has not been nor is in material violation of Environmental
Law as to the Real Property. Seller makes no representation as to the accuracy
of the Phase I environmental reports made available to Purchaser.

(c)Seller owns, and will convey to Purchaser at the Closing, all of Seller’s
right, title and interest to all of the Tangible Personal Property free and
clear of any claims, mortgages, liens, security interests, pledges or
encumbrances of any kind, except as may otherwise be set forth in this
Agreement.

23

 



Section 4.8           Compliance with Certain Laws.

The Deposits and Loans were opened, extended or made, and have been maintained,
in all material respects in accordance with all applicable federal and state
laws, regulations, rules and orders.

Section 4.9           Litigation.

There are no actions, suits or proceedings pending, or to Seller’s knowledge,
threatened, against Seller related to the Transferred Assets or the transactions
contemplated by this Agreement.

Section 4.10          Books and Records.

Since December 31, 2010, the books, accounts, and records of the Branches have
been maintained as required by law in all material respects, in accordance with
sound banking practices, and in a manner consistent with past practices, which,
as they relate to financial accounting, is in accordance with generally accepted
accounting principles to the extent applicable.

Section 4.11          Community Reinvestment Act Representation.

Seller is in compliance with the Community Reinvestment Act and its implementing
regulations, and there are no threatened or pending actions, proceedings, or
allegations by any person or regulatory agency which may cause any regulatory
authority to deny any application required to be filed pursuant to this
Agreement. In addition, Seller has not been advised of any supervisory concerns
regarding its compliance with the Community Reinvestment Act.

Section 4.12           Limitation of Representations and Warranties.

Except as may be expressly represented or warranted in this Agreement by Seller,
Seller makes no representations or warranties whatsoever with regard to any
asset being transferred to Purchaser or any liability or obligation being
assumed by Purchaser or as to any other matter or thing.

Section 4.13          Seller’s Knowledge.

For the purposes of this Agreement, Seller’s knowledge is limited to the actual
and current knowledge of President and Chief Executive Officer Ayden R. Lee,
Jr., Chief Banking Officer Jeff D. Pope, and the Branch Managers for each of the
Rockingham Branch and the Southern Pines Branch.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:

24

 



Section 5.1          Corporate Organization.

Purchaser is a North Carolina chartered bank duly organized, validly existing
and in good standing under the laws of the State of North Carolina. Purchaser
has the corporate power and authority to own the Transferred Assets, to assume
the Assumed Liabilities and to effect the transactions contemplated herein.

Section 5.2          No Violation.

The execution, delivery and performance of this Agreement by Purchaser does not,
and will not, (i) violate any provision of its charter or bylaws, (ii) violate
any provision of any material agreement or any other material restriction of any
kind to which Purchaser is a party or by which Purchaser is bound, (iii) any
provision which will result in a default under, or which will cause the
acceleration of the maturity of, any material obligation or loan to which
Purchaser is a party, or (iv) subject to the receipt of the necessary regulatory
approvals of the transactions provided in this Agreement, violate or constitute
a breach of, or default under, any law, rule, regulation, judgment, decree,
ruling or order of any court, government or governmental agency to which
Purchaser is subject or under any agreement or instrument of Purchaser, or to
which Purchaser is subject or is a party or by which Purchaser is otherwise
bound, which violation, breach, contravention or default referred to in this
clause would be materially disadvantageous or burdensome to Seller or could
impair the validity or consummation of this Agreement or the transactions
contemplated hereby.

Section 5.3          Corporate Authority.

The execution and delivery of this Agreement, and the consummation of the
transactions contemplated herein, will have been duly authorized by Purchaser
prior to the Effective Time, and no further corporate authorization on the part
of Purchaser is necessary to consummate the transactions contemplated hereunder.

Section 5.4          Enforceable Agreement.

This Agreement has been duly authorized, executed and delivered by Purchaser and
is the legal, valid and binding agreement of Purchaser enforceable against
Purchaser in accordance with its terms subject, as to enforcement, to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

Section 5.5          No Brokers.

In the negotiation of this Agreement, there has been no participation or
intervention by any person, firm or corporation engaged by Purchaser, other than
Sandler O’Neill, that would give rise to any claim against Seller for a finder’s
fee, commission, or similar payment.

ARTICLE VI

OBLIGATIONS OF PARTIES PRIOR TO AND AFTER EFFECTIVE TIME

Section 6.1          Access to Information.

25

 



(a)Seller shall afford to the officers and authorized representatives of
Purchaser, upon prior notice and subject to Seller’s normal security
requirements, access to the properties, books and records of the Branches in
order to facilitate the consummation of the transactions herein contemplated;
provided, that such access shall be at reasonable times during normal business
hours and shall not interfere with the normal business and operations of the
Branches or the affairs of Seller relating to the Branches. Nothing in this
Section 6.1 shall require Seller to breach any obligation of confidentiality or
to reveal any proprietary information, trade secrets or marketing or strategic
plans. It is understood that certain of Seller’s records may be available only
in the form of photocopies, film copies or other non-original and non-paper
media.

(b)Seller and Purchaser each acknowledge and agree that any information provided
to it is subject to the terms of the Confidentiality Agreement dated December
17, 2010, between Seller and Purchaser (the “Confidentiality Agreement”).

Section 6.2          Delivery of Magnetic Media Records.

Seller shall prepare or cause to be prepared, at its expense, and make available
to Purchaser at Seller’s data processing center magnetic media records in
Seller’s field format not later than 45 calendar days after the execution of
this Agreement, and further shall make available to Purchaser such records
updated two times as of mutually agreeable dates prior to the Closing Date and
as of the Closing Date, which records shall contain the information related to
the items described in Subsections 2.2(b)(6) and (b)(7). Such updated records
shall be made available at such time after Closing as agreed to by the parties.
Seller may, with the consent of Purchaser, provide such reports in paper format
instead of magnetic media format.

Section 6.3          Application for Regulatory Approval.

Within 30 calendar days following the execution of this Agreement, Purchaser
shall prepare and file applications required by law with the appropriate
regulatory authorities for approval to purchase the Transferred Assets and
assume the Assumed Liabilities and to effect in all other respects the
transactions contemplated herein. Purchaser agrees to process such applications
in a diligent manner and on a priority basis and to provide Seller promptly with
a copy of such applications as filed (except for any confidential portions
thereof) and all material notices, orders, opinions, correspondence and other
documents with respect thereto, and to use its best efforts to obtain all
necessary regulatory approvals. Purchaser knows of no reason why such
applications should not receive all such approvals. Purchaser shall promptly
notify Seller upon receipt by Purchaser of notification that any application
provided for hereunder has been denied. Seller shall provide such assistance and
information to Purchaser as shall be reasonably necessary for Purchaser to
comply with the requirements of the applicable regulatory authorities.

Section 6.4          Conduct of Business; Maintenance of Properties; Insurance.

(a)From the date hereof until the Effective Time, Seller covenants that it will:

(1)Carry on, or cause to be carried on, the business of the Branches
substantially in the same manner as on the date hereof, including maintenance of
records in accordance with past practices, use all reasonable efforts to
preserve intact its current business organization, and preserve its business
relationships with depositors, customers and others having business
relationships with it and whose accounts are held at the Branches; provided,
that Seller need not, in its sole discretion, advertise or promote new or
substantially new customer services in the principal market areas of the
Branches;

26

 



(2)Cooperate with and assist Purchaser in assuring the orderly transition of the
Transferred Assets and Assumed Liabilities to Purchaser from Seller; and

(3)Maintain the Real Property and the Tangible Personal Property in its current
condition, ordinary wear and tear excepted.

(b)Between the date hereof and the Effective Time, Seller shall not, without the
prior consent of Purchaser:

(1)Increase or agree to increase the salary, remuneration, compensation or other
employment benefits of the Employees other than in accordance with Seller’s
customary policies or bank-wide changes consistent with past practices, or pay
or agree to pay any uncommitted bonus to any such Employees other than regular
bonuses granted based on historical practice;

(2)Change any pricing on deposit accounts at the Branches on other than a
regional basis, except as may be required in the ordinary course of business
consistent with past practices;

(3)Materially increase the staffing levels at the Branches or effect changes in
branch personnel employed as of the Effective Time other than in the ordinary
course of business consistent with past practices; or

(4)Sell or transfer any assets or liabilities related to the Branches, except in
the ordinary course of business.

Notwithstanding the foregoing, Seller may enter into any agreement to sell or
lease all transferable right, title and interest of Seller in and to all real
estate and improvements thereon (including buildings located on any leased land)
at the Southern Pines Branch, together with all rights and appurtenances
pertaining thereto other than Transferred Assets; provided, that such sale or
lease shall not be consummated prior to the Closing Date.

(c)As of the Effective Time, Seller will discontinue its insurance coverage
maintained in connection with the Rockingham Branch and the activities conducted
thereon. Purchaser shall be responsible for all insurance protection for the
Rockingham Branch premises and the activities conducted thereon immediately
following the Effective Time. Pending the Closing, risk of loss shall be the
responsibility of Seller.

27

 



Section 6.5          No Solicitation by Seller.

In consideration of the purchase of the Transferred Assets and assumption of the
Assumed Liabilities by Purchaser, neither Seller nor its Affiliates (including
their respective directors, officers, employees or principal shareholders),
successors or assigns will, for a period of twelve (12) months after the Closing
Date, solicit, on behalf of itself or others, deposits from customers whose
Deposits are assumed by Purchaser hereunder; provided, however, that nothing
contained in this Section 6.5 shall be deemed to prohibit general solicitations
in (i) newspapers, (ii) television or (iii) radio, or mass mailings not
specifically directed or targeted to customers of the Branches.

Section 6.6          Further Actions.

Each party hereto shall execute and deliver such instruments and take such other
actions as the other party may reasonably require in order to carry out the
intent of this Agreement.

Section 6.7          Fees and Expenses.

Except as otherwise provided herein, each party shall be responsible for its own
attorneys’ and accountants’ fees and expenses and other expenses arising in
connection with this Agreement and the transactions contemplated thereby.

Section 6.8          Public Announcements.

Seller and Purchaser agree that, from the date hereof, neither shall make any
public announcement or public comment, regarding this Agreement or the
transactions contemplated herein without first obtaining the approval of the
substance and timing of such announcement or comment by the other party hereto,
which approval shall not be unreasonably withheld or delayed, except that
nothing contained in this Agreement shall prevent the parties hereto, or the
respective holding company of each party hereto, from making any disclosure
legally required to comply with any applicable securities laws and regulations
or the rules and regulations of any securities exchange upon which the
securities of the parties hereto, or the respective holding company of each
party hereto, are listed. Further, Seller and Purchaser acknowledge the
sensitivity of this transaction to the Employees, and no announcements or
communications with the public or the Employees shall be made without the prior
approval of Seller.

Section 6.9          Tax Reporting.

Seller shall provide Purchaser all 1099 data for Purchaser to comply with all
2012 tax reporting obligations in connection with Transferred Assets and Assumed
Liabilities on or before the Effective Time, and Purchaser shall comply with all
tax reporting obligations with respect to the Transferred Assets and Assumed
Liabilities after the Effective Time.

Section 6.10          Telephone Forwarding.

Seller shall take all necessary steps to cause the current main telephone number
for the Southern Pines Branch to roll to Purchaser’s bank branch located at the
Pinecrest Plaza shopping center for a period of three (3) months after the
Closing Date.

Section 6.11          ATM/Debit Cards.

28

 



Seller will provide Purchaser with a list of ATM access/debit cards issued  by
Seller to depositors associated with the Deposit Liabilities and a data
processing record in a format reasonably agreed to by the parties containing all
addresses therefor, no later than forty-five (45) calendar days after the date
of this Agreement.  At or promptly after the Closing, Seller will provide
Purchaser with a revised data processing record.  Seller shall render ATM
access/debit cards issued by Seller inactive as of the Effective Time. 
Purchaser shall reissue ATM access/debit cards to depositors associated with the
Deposit Liabilities prior to the Closing Date, which cards shall be effective as
of the Effective Time.

ARTICLE VII

CONDITIONS TO PURCHASER’S OBLIGATIONS

The obligations of Purchaser to complete the transactions contemplated in this
Agreement are conditioned upon fulfillment, on or before the Closing, of each of
the following conditions:

Section 7.1          Representations and Warranties True.

The representations and warranties made by Seller in this Agreement shall be
true in all material respects on and as of the Effective Time as though such
representations and warranties were made at and as of such time, except to the
extent otherwise provided herein or consented to by Purchaser; provided,
however, if a representation or warranty was made as of a specific date, such
representation or warranty shall be understood to have been made on and as of
such date.

Section 7.2          Real Property.

Purchaser shall have received either (a) a general warranty deed with
appropriate documentary stamps affixed conveying each piece of Real Property to
Purchaser subject to all matters of record in the public registries of the
counties in which each of the Real Property is located, together with such other
instruments and documents as may be reasonably required by Purchaser’s title
insurance company in order to meet its requirements to issue a commercial title
insurance policy with respect to the Real Property, and Seller shall have filed
or recorded (or provided to Purchaser for filing and recording) any and all
documents necessary to duly vest an equitable title in the Real Property in
Purchaser or (b) in the event that (i) Seller is unable to deliver the
documentation required in clause (a) above or (ii) as required by Section
1.9(c), a lease for a period of up to twelve (12) months, on a month-by-month
basis, at a reasonable cost and with reasonable terms to be agreed upon by
Seller and Purchaser “as is” without any representation or warranty or liability
for existing environmental damage, maintenance, taxes or insurance.

Section 7.3          Obligations Performed.

Seller shall (a) deliver or make available to Purchaser those items required by
Section 2.2, and (b) perform and comply in all material respects with all
obligations and agreements required by this Agreement to be performed or
complied with by it prior to or on the Effective Time.

Section 7.4          No Adverse Litigation.

29

 



As of the Effective Time, no action, suit or proceeding shall be pending or
threatened against Purchaser or Seller which might materially and adversely
affect the transactions contemplated hereunder.

Section 7.5          Regulatory Approval.

(a)Purchaser shall have received all necessary regulatory approvals of the
transactions provided in this Agreement, all notice and waiting periods required
by law to pass shall have passed, no proceeding to enjoin, restrain, prohibit or
invalidate such transactions shall have been instituted or threatened, and any
conditions of any such regulatory approval shall have been met.

(b)Such approvals shall not have imposed any condition which is materially
disadvantageous or burdensome to Purchaser.

ARTICLE VIII

CONDITIONS TO SELLER’S OBLIGATIONS

The obligations of Seller to complete the transactions contemplated in this
Agreement are conditioned upon fulfillment, on or before the Closing, of each of
the following conditions:

Section 8.1          Representations and Warranties True.

The representations and warranties made by Purchaser in this Agreement shall be
true in all material respects at and as of the Effective Time as though such
representations and warranties were made at and as of such time, except to the
extent otherwise provided herein or consented to by Seller; provided, however,
if a representation or warranty was made as of a specific date, such
representation or warranty shall be understood to have been made on and as of
such date.

Section 8.2          Obligations Performed.

Purchaser shall (a) deliver to Seller those items required by Section 2.2 and
(b) perform and comply in all material respects with all obligations and
agreements required by this Agreement to be performed or complied with by it
prior to or on the Effective Time.

Section 8.3          No Adverse Litigation.

As of the Effective Time, no action, suit or proceeding shall be pending or
threatened against Purchaser or Seller which might materially and adversely
affect the transactions contemplated hereunder.

Section 8.4          Regulatory Approval.

(a)Purchaser shall have received from the appropriate regulatory authorities
approval of the transactions contemplated herein, waiting periods required by
law to pass shall have passed, no proceeding to enjoin, restrain, prohibit or
invalidate such transactions shall have been instituted or threatened, and any
conditions of any such regulatory approval shall have been met.

30

 



(b)Such approvals shall not have imposed any condition which is materially
disadvantageous or burdensome to Seller.

ARTICLE IX

TERMINATION

Section 9.1          Methods of Termination.

This Agreement may be terminated in any of the following ways:

(a)by either Purchaser or Seller, in writing five calendar days in advance of
such termination, if the Closing has not occurred by May 31, 2013; provided,
that the failure to close is not caused by the default of the party seeking to
terminate this Agreement;

(b)at any time on or prior to the Effective Time by the mutual consent in
writing of Purchaser and Seller;

(c)by Purchaser in writing if the conditions set forth in Article VII (with the
exception of delivery of items required to be delivered at Closing) of this
Agreement shall not have been met by Seller or waived in writing by Purchaser
within 30 calendar days following the date all required approvals by regulatory
agencies have been received and after all statutory waiting periods have
expired;

(d)by Seller in writing if the conditions set forth in Article VIII of this
Agreement shall not have been met by Purchaser or waived in writing by Seller
within 30 calendar days following the date all required approvals by regulatory
agencies have been received and after all statutory waiting periods have
expired;

(e)any time prior to the Effective Time, by Purchaser or Seller in writing if
the other shall have been in breach of any representation and warranty in any
material respect (as if such representation and warranty had been made on and as
of the date hereof and on the date of the notice of breach referred to below),
or in breach of any covenant, undertaking or obligation contained herein, and
such breach has not been cured by the earlier of 30 calendar days after the
giving of notice to the breaching party of such breach or the Effective Time;
provided, however, that there shall be no cure period in connection with any
breach of Section 6.3, so long as such breach by Purchaser was not caused by any
action or inaction of Seller, and Seller may terminate this Agreement
immediately if regulatory applications are not filed within 30 calendar days
after the date of this Agreement as provided in that Section;

(f)by either party in writing at any time after any applicable regulatory
authority has denied approval of any application of Purchaser for approval of
the transactions contemplated herein; or

31

 



(g)by Seller or Purchaser in writing if the anticipated aggregate Loan Value of
the Loans set forth on Schedule 1.4(a), as updated pursuant to Section 1.4 is
less than $18,000,000.

Section 9.2          Procedure Upon Termination.

In the event of termination pursuant to Section 9.1 and except as otherwise
stated therein, written notice thereof shall be given to the other party, and
this Agreement, except as provided in Section 6.1(b), shall terminate,
immediately upon receipt of such notice unless an extension is consented to by
the party having the right to terminate. If this Agreement is terminated as
provided herein,

(a)each party will return all documents, work papers and other materials of the
other party, including photocopies or other duplications thereof, relating to
this transaction, whether obtained before or after the execution hereof, to the
party furnishing the same; and

(b)all information received by either party hereto with respect to the business
of the other party (other than information which is a matter of public knowledge
or which has heretofore been published in any publication for public
distribution or filed as public information with any governmental authority)
shall not at any time be used for any business purpose by such party or
disclosed by such party to third persons.

Section 9.3          Payment of Expenses.

Should the transactions contemplated herein not be consummated due to
termination of this Agreement pursuant to Section 9.1(e), in addition to such
damages as may be recoverable at law or in equity, the non-breaching party shall
be entitled to recover from the breaching party, upon demand, itemization and
documentation, its reasonable outside legal, accounting, consulting and other
out-of-pocket expenses.

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.1          Amendment and Modification.

The parties hereto, by mutual consent of their duly authorized officers, may
amend, modify and supplement this Agreement in such manner as may be agreed upon
by them in writing.

Section 10.2          Waiver or Extension.

Except with respect to required approvals of the applicable governmental
authorities, either party, by written instrument signed by a duly authorized
officer, may extend the time for the performance of any of the obligations or
other acts of the other party and may waive (a) any inaccuracies in the
representations and warranties of the other party contained herein or in any
document delivered pursuant hereto or (b) compliance by the other party with any
of the undertakings, obligations, covenants or other acts contained herein.

32

 



Section 10.3          Assignment.

This Agreement and all of the provisions hereof shall be binding upon, and shall
inure to the benefit of, the parties hereto and their permitted assigns, but
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by either of the parties hereto without the prior written
consent of the other.

Section 10.4          Confidentiality

Seller and Purchaser agree that the Confidentiality Agreement shall survive the
execution hereof and the consummation of the transactions contemplated herein.

Section 10.5          Time of Essence.

TIME IS OF THE ESSENCE WITH RESPECT TO THE OBLIGATIONS TO BE PERFORMED UNDER
THIS AGREEMENT.

Section 10.6          Notices.

All notices, requests, demands, consents and other communications provided for
hereunder and under the related documents shall be in writing and transmitted by
nationally recognized air courier (charges prepaid), faxed, or personally
delivered (with receipt thereof acknowledged), effective upon receipt, to the
applicable party at the address indicated below:

If to Seller: Four Oaks Bank & Trust Company

6114 U.S. 301 South

Post Office Box 309

Four Oaks, North Carolina 27524

Attn: Ayden R. Lee, Jr.
Telephone: (919) 963-2177

Fax: (919) 963-2768

With a copy to: Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.

150 Fayetteville Street, Suite 2300

Raleigh, North Carolina 27601

Attn: John L. Jernigan

Telephone: (919) 821-1220

Fax: (919) 821-6800

If to Purchaser: First Bank

341 North Main Street

Troy, North Carolina 27371

Attn: Jerry L. Ocheltree

Telephone: (910) 576-6171

Fax: (910) 576-1070

33

 



With a copy to: Robinson, Bradshaw & Hinson

Attn: Henry H. Ralston

101 North Tryon St., Suite 1900

Charlotte, North Carolina 28246

Telephone: (704) 377-8313

Fax: (704) 373-3913

or, as to each party, at such other address as shall be designated by such party
by notice to the other party complying with the terms of this Section.

Section 10.7          Counterparts.

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement and any subsequent amendment hereto
may be delivered either by a party or its counsel by facsimile machine or by PDF
document via email to the other party or its counsel, and the signatures so
transmitted shall be deemed to constitute original signatures and are binding on
the party so signing. After any such transmission, the parties shall further
deliver to each other original or hard copies, with original signatures, of this
Agreement or any such amendment, but such further delivery, or failure thereof,
shall not affect the validity or timing of this Agreement or any such amendment.

Section 10.8          Headings.

The headings of the Sections and Articles of this Agreement are inserted for
convenience only and shall not constitute a part thereof.

Section 10.9          Governing Law.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of North Carolina.

Section 10.10        Sole Agreement.

Except for the Confidentiality Agreement, this Agreement and the exhibits and
attachments hereto represent the sole agreement between the parties respecting
the transactions contemplated hereby, and all prior or contemporaneous written
or oral proposals, agreements in principle, representations, warranties and
understandings between the parties with respect to such matters are superseded
hereby and merged herein.

Section 10.11         Severability.

If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.

Section 10.12         Parties In Interest.

34

 



Nothing in this Agreement, express or implied, including, without limitation the
provisions of Section 1.5, is intended or shall be construed to confer upon or
give to any person (other than the parties hereto, their successors and
permitted assigns) any rights or remedies under or by reason of this Agreement,
or any term, provision, condition, undertaking, warranty, representation,
indemnity, covenant or agreement contained herein.

[Signature Page Follows.]


35

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the date first written above.

SELLER:

FOUR OAKS BANK & Trust Company

By: /s/ Ayden R. Lee, Jr.

Name: Ayden R. Lee, Jr.

Title: Chairman/President/CEO

PURCHASER:

FIRST BANK

By: /s/ Jerry L. Ocheltree

Name: Jerry L. Ocheltree

Title: President

36

 

 

PURCHASE AND ASSUMPTION AGREEMENT

Between

Four Oaks Bank & Trust Company

and First Bank

SCHEDULE AND EXHIBIT LIST

Schedule No. Description 1.1(a)(2) Tangible Personal Property 1.1(a)(3)
Equipment Leases 1.1(b) Excluded Assets 1.3(a) Deposit Liabilities 1.4(a) Loans
1.5 Employees Exhibit No. Description 1.4(l) Power of Attorney 2.2(b)(2) Form of
Bill of Sale 2.2(b)(3) Form of Assignment and Assumption Agreement 2.2(b)(14)
Form of Closing Statement

 

 

 

SCHEDULE 1.1(a)(2)

PURCHASE AND ASSUMPTION AGREEMENT

Between

Four Oaks Bank & Trust Company

and First Bank

Tangible Personal Property

 

 

 

SCHEDULE 1.1(a)(3)

PURCHASE AND ASSUMPTION AGREEMENT

Between

Four Oaks Bank & Trust Company

and First Bank

Equipment Leases

 

 

 

 

SCHEDULE 1.1(b)

PURCHASE AND ASSUMPTION AGREEMENT

Between

Four Oaks Bank & Trust Company

and First Bank

Excluded Assets

 

 

 

 

SCHEDULE 1.3(a)

PURCHASE AND ASSUMPTION AGREEMENT

Between

Four Oaks Bank & Trust Company

and First Bank

Deposit Liabilities

 

 

 

SCHEDULE 1.4(a)

PURCHASE AND ASSUMPTION AGREEMENT

Between

Four Oaks Bank & Trust Company

and First Bank

Loans

 

 

 

SCHEDULE 1.5

PURCHASE AND ASSUMPTION AGREEMENT

Between

Four Oaks Bank & Trust Company

and First Bank

Employees

 

 

 

EXHIBIT 1.4(l)

PURCHASE AND ASSUMPTION AGREEMENT

Between

Four Oaks Bank & Trust Company

and First Bank

POWER OF ATTORNEY

THIS POWER OF ATTORNEY is dated as of the____________ day of __________ 2012, by
Four Oaks Bank & Trust Company, a North Carolina chartered bank (“Seller”), to
be effective as of 5:00 p.m. on __________ _______, 2012.

W I T N E S S E T H:

WHEREAS, Seller and ________________ (“Purchaser”) have entered into a Purchase
and Assumption Agreement dated as of _______________, 2012 (the “Agreement”),
which provides for the sale by Seller to Purchaser of certain personal property;
and

WHEREAS, in a Bill of Sale to Purchaser dated ___________, 2012 (the “Bill of
Sale”), Seller has agreed, from time to time, at the request of Purchaser to
execute, acknowledge and deliver to Purchaser any and all instruments,
documents, endorsements, assignments, information, materials and other papers
that may be reasonably required to (i) transfer to Purchaser certain Assets (as
defined in the Bill of Sale) being acquired by Purchaser pursuant to the
Agreement, including loans and the collateral therefor to the extent of Seller’s
interest in such collateral and files and records relating to such loans, (ii)
enable Purchaser to bill, collect, service and administer the loans transferred
thereby and (iii) give full force and effect to the intent and purpose of the
Bill of Sale.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Seller hereby irrevocably appoints and authorizes the President or
any Vice President, or the Secretary or any Assistant Secretary, of Purchaser as
its attorney-in-fact solely for the purpose of endorsing and recording, pursuant
to the Bill of Sale, certificates of title for vehicles, amendments to financing
statements, continuation statements, financing statements, assignments of deeds
of trust and similar documents related to the Transferred Assets transferred
pursuant to the Bill of Sale, provided, that such power of attorney is not
intended to and does not convey to Purchaser any right to endorse or record any
documents relating to collateral other than collateral transferred pursuant to
the Bill of Sale as described in the preceding paragraph.

 

IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be duly executed
by its duly authorized officer as of the day and year first above written.

 

 

 

 

WITNESSES:   FOUR OAKS BANK & TRUST COMPANY           By:               Its:  

 

STATE OF NORTH CAROLINA

JOHNSTON COUNTY

Before me, the undersigned Notary Public, in and for the State and County
aforesaid, duly commissioned, qualified and acting, personally appeared
____________________, with whom I am personally acquainted (or proved to me on
the basis of satisfactory evidence), and who, upon oath, acknowledged
him/herself to be ____________________ of Four Oaks Bank & Trust Company, a
North Carolina chartered bank, and s/he, as such officer, being authorized so to
do, executed the foregoing instrument for the purposes therein contained by
signing the name of the bank by him/herself as such officer

WITNESS my hand and official seal of office at ____________________,
________________, North Carolina, this the ____ day of ____________________,
2012.

        Notary Public My commission expires:    

 

 

 

EXHIBIT 2.2(b)(2)

PURCHASE AND ASSUMPTION AGREEMENT

Between

Four Oaks Bank & Trust Company

and First Bank

BILL OF SALE

THIS BILL OF SALE is dated as of the ____ day of ______________, 2012, by Four
Oaks Bank & Trust Company, a North Carolina chartered bank (“Seller”).

W I T N E S S E T H:

WHEREAS, Seller and First Bank, a North Carolina chartered bank (“Purchaser”),
have entered into a Purchase and Assumption Agreement dated as of _____________,
2012 (the “Agreement”), which provides for the sale by Seller to Purchaser of
certain real and personal property and loans related to Seller’s offices located
at 1401 Fayetteville Road, Rockingham, North Carolina, and at 105 Commerce
Avenue, Southern Pines, North Carolina, all as set forth in the Agreement.
Capitalized terms used but not otherwise defined herein shall have the meanings
given such terms in the Agreement.

NOW, THEREFORE, Seller, for good and valuable consideration, receipt of which is
hereby acknowledged, does hereby grant, bargain, sell, assign, set over, convey
and transfer to Purchaser all of its right, title and interest in and to the
following assets (the “Assets”): the Tangible Personal Property, Coins and
Currency (as defined in the Agreement), and all of Seller’s files and records
related to the Loans and Deposit Liabilities (as defined in the Agreement).

This Bill of Sale is subject to the terms of the Agreement. Seller agrees that
the representations, warranties, covenants, agreements and indemnities contained
in the Agreement shall not be superseded hereby but shall remain in full force
and effect to the full extent provided therein. In the event of any conflict or
inconsistency between the terms of the Agreement and the terms hereof, the terms
of the Agreement shall govern.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be duly executed by
its duly authorized officers as of the day and year first above written.

  FOUR OAKS BANK & TRUST COMPANY
    By:     Name:     Title:  

 

 

 

 

EXHIBIT 2.2(b)(3)

PURCHASE AND ASSUMPTION AGREEMENT

Between

Four Oaks Bank & Trust Company

and First Bank

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT is entered into as of the ____ day of
_______________, 2012, by and between Four Oaks Bank & Trust Company, a North
Carolina chartered bank (“Seller”), and First Bank, a North Carolina chartered
bank (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller and Purchaser have entered into a Purchase and Assumption
Agreement dated as of _____________, 2012 (the “Agreement”), which provides for
the assignment by Seller of all of its rights and interests in and to certain
deposit accounts and other liabilities related to Seller’s office located at the
Branches as defined in the Agreement, and the assumption by Purchaser of
Seller’s liabilities and obligations thereunder, all as set forth in the
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meanings given such terms in the Agreement.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, receipt of which is hereby acknowledged by Seller and
Purchaser, Seller hereby assigns, transfers and sets over to Purchaser all of
Seller’s rights and interest in and to, and Purchaser hereby assumes all of
Seller’s liabilities and obligations in connection with, the following assets
(the “Assets”);

  (a) the Deposit Liabilities;

  (b) the Loans;

  (c) the Equipment Leases; and

  (d) the Safe Deposit Contracts.

This Assignment and Assumption Agreement shall be binding upon, and shall inure
to the benefit of, Seller, Purchaser, and each of their successors and assigns
and shall be subject to the terms and conditions of the Agreement. In the event
of a conflict between any of the terms and provisions hereof and the Agreement,
the Agreement shall be deemed to control. The Seller makes the representations
and warranties with respect to the Assets contained in the Agreement.

This Assignment and Assumption Agreement, and the rights and obligations of the
parties hereunder, shall be governed by, and construed in accordance with, the
laws of the State of North Carolina.

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their duly authorized officers as of the
day and year first above written.

 

  FOUR OAKS BANK & TRUST COMPANY   By:     Name:     Title:         FIRST BANK  
By:     Name:     Title:  

 

 

 

 

EXHIBIT 2.2(b)(14)

PURCHASE AND ASSUMPTION AGREEMENT

Between

Four Oaks Bank & Trust Company

and First Bank

CLOSING STATEMENT

(Pre-Closing Balance Sheet as of ______________)

Cash due Purchaser for:      Deposit liability (including      accrued
interest)  $   Total Cash due Purchaser  $   Cash due Seller for:      Coins and
Currency      Premium for Deposit Liabilities      Loans (including accrued
interest)      Employee severance payments      Prepayments      Total Cash due
Seller  $   Net cash due Purchaser  $  

[Signature Page Follows.]

 

 

 

Seller and Purchaser hereby approve the Closing Statement and agree to make
subsequent adjustments to the extent necessary in accordance with Section 2.3 of
the Purchase and Assumption Agreement between Seller and Purchaser dated as of
___________, 2012.

This the ____ day of _______________, 2012.



  FOUR OAKS BANK & TRUST COMPANY   By:     Name:     Title:         FIRST BANK  
By:     Name:     Title:  



 

 



 

 

